Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18   PageID.11752   Page 1 of
                                      9




        EXHIBIT 1-38
             Redacted Pursuant to ECF 453
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11753                                  Page 2 of
                                             9
Message
From:        Schultz, John A [/o=irmmail/ou=mbx servers - nyc/cn=recipients/cn=jaschult]
on behalf of Schultz, John A
Sent:        8/4/2017 1:11:09 PM
To:          Joseph, Annette [/o=IRMMAIL/ou=MBX Servers - ATL/cn=Recipients/cn=ajoseph]; Wright, Nicole D
             [/o=IRMMAIL/ou=MBX Servers - MIA/cn=Recipients/cn=ndwright]
CC:          Farmer, Floyd 5 [/o=IRMMAIL/ou=MBX Servers - DAL/cn=Recipients/cn=FSFarmer]; Lozano-Sparks, E Yvonne
             [/o=IRMMAIL/ou=MBX Servers - DAL/cn=Recipients/cn=yelozano]
Subject:     sanctions
Attachments: Mali White Paper to Invoke Visa Sanctions mp Aug 17.docx; Formal Letter 51 to 51 Invoke Visa Sanctions for
             Mali.docx; Memo D1 to 51 Invoke Visa Sanctions for Mali.doc; Memo EAD to D1 Invoke Visa Sanctions for Mali.doc


Nicole/Annette/Sam-

In addition to the sanction packages I tasked out yesterday please draft for the following countries and return by the
date listed. Also please use the attached templates rather than the ones I sent yesterday.



1.                      - due Thursday Aug 10 at noon
2.              - due Friday August 11 at noon
3.                   - due Monday August 14 at noon
4.                  - due Tuesday August 15 at noon
5.        Iraq- due Wed August 16 at noon
6.                - due Thursday August 17 at noon
7.                  - due Friday August 18 at noon
8.               - due Monday August 21 at noon
9.              - due Tuesday August 22 at noon
10.               - due Wed August 23 at noon
11.                  - due Thursday August 24 at noon



Also please work with DOS to have demarches sent to                 and        next week. Please let me know if you have
any questions.



John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov




                                                        ICE - 0270929
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18                PageID.11754       Page 3 of
                                      9




         1.       Review the list of 14 countries we recommended to be sanctioned and advise if
                  the recommendation remains. Please include a one line statement on where we
                  stand with each country.

        - Concur with sanctions.

       - Concur with sanctions.

        — Concur with sanctions.

      — Concur with sanctions.

        — Do not concur with sanctions. Country is working progressively to become more
  responsive and compliant with travel document requests.

        — Do not concur with sanctions. Previous issues with the time from final order to removal
  were based on airport closures. At this point we have exhausted the detained docket and are
  working on non-detained cases.

          - Concur with sanctions.

        - Concur with sanctions.

           — Delay sanctions pending the outcome of Agreement modification negotiations.

         4.       Provide a 1-2 line status update on each ARON country


ARON Country

                                  •




                                  •




                                                .
                                  •




                                          ICE - 0270930
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11755           Page 4 of
                                       9




                          • Hamama v. Adducci litigation has stymied removals en masse to
                            Iraq.
                          • HQERO continues to work with the field to remove aliens on an
                            individualized basis using commercial removal mechanisms for
IRAQ
                            aliens falling outside of the injunction or those who have
                            volunteered to be removed from the litigation.
                          • HQERO will be meeting with the Iraqi embassy on January 9,
                            2018 regarding travel document issuance.
                          •




                          •
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11756   Page 5 of
                                       9




                          •
                                                                 .
                          •




                                 ICE - 0270932
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11757                         Page 6 of
                                            9



                                           ADR Project Updates
                                              July 1.7, 201.7
 ICE AIR OPERATIONS

Air Charter Operations

 • Status of Routine Daily Charter Contracts: On June 13, 2017, DHS approved the IA0 Charter Flight
   Services Formal Acquisition Plan. On the same date, IAO, OPLA and OAQ conducted the OAQ
   Contract Review Board. On June 14, 2017, OAQ released the Request for Quotes (RFQ) on GSA
   eBuy. The .RFQ deadline for receipt of quotes is July 12, 2017.

 • Safety Training: On June 9, 2017, OTTP stated they identified a product similar to the Humane
   Restraint Blanket, but it does not require medical approval for deployment. OTTP is in the process
   of obtaining these products and then completing the training/certification. OTTP expects to have the
   training/certification completed by July/August.

Commercial Air Operations

 •   Field Training on Escorted/Unescorted Removals via Commercial Air: June 7, 2017: CAO
     successfully completed both training sessions for the Field Office Travel Coordinator Training.

Policy Review
 •   Requirements for ICE Detainee Movements using JPATS
     ■ New Policy: The IA0 Handbook contains the same information.
     • Recommendation: Rescind

 •   Office of Detention and Removal Operations (DRO) Policy and Procedure Manual Addition:
     Chapter 16.11, Removals by Special Charter Aircraft
     ■ New Policy: On September 26, 2016, AD Pineiro sent a broadcast message to all ERO Removal
        Employees on the standard operating procedures to utilize a Special High Risk Charter.
     • Recommendation: Rescind

 •   Enforcement Standard Pertaining to the Escorting of Aliens: Deportation Officer Field Manual
     Update DD 02-01 (dated 8/29/2002)
     o The policy is broken down into three (3) sections:
        • Ground Transportation (the ground transportation sections relating to restraints will defer to
           Field Operations).
        • Charter Transportation
        • Commercial Transportation
     ■ New Policy: The IA0 Handbook, pages 16, 17 & 22, contains the procedures for Air Charter
        Operations as they relate to restraining detainees on charter flights. The IA0 Handbook, pages
        24-29, also contains procedures for Commercial Air Operations as they relate to Travel Requests
        and classification of detainees. In addition, the policy "Use of Restraints" issued on 11/19/2012
        establishes guidelines for officers who arrest and detains persons pursuant to the authorities of
        the U.S. Immigration and Customs Enforcement (ICE) Office of Enforcement and Removal
        Operations (ERO). The procedure for "use of restraints on Commercial Aircraft" is stated in the
        "Use of Restraints" policy.
     • Recommendation: Rescind. Refer to the policies and procedures in the IAO handbook as they
        relate to the escorting of aliens for both Air Charter Operations and Commercial Air
        Operations. Defer to Field Operations on the Ground Transportation sections.



                                                 ICE - 0270933
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11758                      Page 7 of
                                           9



L40 ACCOMPLISHMENTS

•   As of June 14, 2017, ADR has successfully completed 39 SHRC missions (13 Large SHRC and 26
    small SHRC).

•   As of June 7, Commercial Air Operations successfully completed two (2) sessions of Field Office
    Travel Coordinator Training (a two day course held in Mesa, Arizona, designed to improve overall
    coordination and communication between Headquarters ICE Air's CAO unit and Field Offices to
    increase efficiencies in the removal management process. Twenty (20) participants successfully
    completed the first session on May 24, 2017. Twenty-one (21) participants successfully completed
    the second session on June 7, 2017.

International Operations Division

•




•




                                                                                            2 page




                                               ICE - 0270934
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18 PageID.11759                              Page 8 of
                                            9




 •




                   .
REMOVAL MANAGEMENT DIVISION (RMD) WEST
 •   RCI Cooperation Assessment: A memo is drafted to propose updated methodology. It will be elevated and
     discussed during the week of June 19.
 •   SharePoint:
      •   The Removal SharePoint site was migrated to the SharePoint 2016 platform the weekend of May 27,
          2017. Minor issues were identified and corrected that weekend.
      •   W/E Daly worked with OCIO on the Country Updates Report (CUR) as the tool was altered during the
          migration. The tool can now be reported in Excel but may have double documentation on the report.
      •   On 06/8/2017 a broadcast message was sent to Removal staff containing a Quick Reference Guide for
          the new SharePoint Environment.
      •   W/E Daly is holding SharePoint 2016 familiarization training for the HQ staff. June 20, 21, and 23 at
          0900 in room 8175. He is working with IOD to set up training for the AARs, as well.
      •   W/E Daly was contacted by John Duncan and is working with him on ways to leverage SharePoint to
          help manage and report on
 •   ePOCR (POCRs integrated and processed within EARM): On March 29, 2017, the Enforcement
     Configuration Management Board met and the group was advised that ePOCR is being prioritized for
     deployment by the end of the fiscal year versus the schedule of deployment by the end of. December 2017.
     However, there were no guarantees on the deployment by end of fiscal year, because of the other EARM
     changes being made pursuant to the Executive Orders. As of June 19, 2017, OCIO has not adjusted their
     deployment schedule in accordance with this new guidance and currently forecasts deployment for December
     2017.




                                                                                                      3 Rage




                                                   ICE - 0270935
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-40 filed 10/23/18                         PageID.11760        Page 9 of
                                          9




•   Policy Review:
      •

                                    .

      •   Electronic Travel Document (eTD) System version 2.0 release for Non-Participating Governments
          Policy Guidance for Requests for Travel Documents and the Compliance in the Usage of the eTD
          System - June 18, 2009: RMD will have a draft ready by June 29, 2017.
RIO Africa:
•   Diplomacy Training: This project started in April 2015. On June 13, 2017, the FSI contact advised that they
    have been full with classes and unable to provide a schedule. However, beginning in July, the number of
    incoming students will significantly decrease due to the DOS hiring freeze and their calendar will open up. A
    response is expected during the first week in July.
RIO -West
•

                                                                                                              .

Accomplishments:
•
                                                                                 .

REMOVAL MANAGEMENT DIVISION (RMD) East

•   Field Office Training Site Visits by RMD: Training Commenced on June 5, 2017. Three training sessions
    have been completed- Los Angeles, Atlanta and Miami.

•   POCR Regulation: Each unit is reviewing the POCR regulations which had gone to OGC a few years ago.
    Comments are due back to the DADs June 30.

•   Deferred Action: Suggestion to have it moved to Domestic Ops or Enforcement is under review with
    appropriate Ads. Additionally, discussion with HSI may be held in the future. On June 16, DAD Schultz met
    with reps from HSI domestic and international about possibly transferring the DA program to :HSI those at the
    meeting seemed agreeable to the shift. Further discussions will need to be had with upper management on the
    issue.

•   Pending Special High Risk Charters: On June 27, 2017, a charter flight to Iraq will depart with 75 Nationals.




RIO - Asia and Europe:
•




                                                                                                       4 page




                                                    ICE - 0270936
